--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.12


GLOBAL MASTER DISTRIBUTION
AND SERVICES AGREEMENT






THIS GLOBAL MASTER DISTRIBUTION AND SERVICES AGREEMENT (“Agreement”) is made
effective as of July 23, 2010 (“Effective Date”), by and between Brightpoint,
Inc., an Indiana corporation, with its principal place of business at 7635
Interactive Way, Suite 200, Indianapolis, Indiana 46278 on behalf of itself and
its affiliates (collectively, “Brightpoint”), and Waxess USA Inc., a California
corporation, on behalf of itself and its affiliates, with its principal place of
business at 1401 Dove Street, Suite 200, Newport Beach, California 92660 
(“Waxess”).  For purposes of this Agreement, Brightpoint and Waxess are
sometimes referred to individually as a “Party” and collectively as the
“Parties”.


RECITALS


A.           Waxess designs and manufactures wireless and radio-enabled
telecommunication devices and data solutions (“Products”) and sells them
directly to its wireless telecommunication service provider customers and
through independent distributors and retailers around the world.


B.           Brightpoint is in the business of distributing wireless
telecommunications devices and accessories and providing a variety of services
with respect thereto, including, but not limited to, receiving, warehousing,
fulfillment, programming, order management, reverse logistics management and
distribution.


C.           As a condition precedent to Brightpoint’s investments in Waxess
pursuant to that certain Stock Purchase Agreement by and between the Parties
dated of even date herewith, Waxess must expand Brightpoint’s role as a major
services provider and distributor of the Products on a global basis.


D.           Accordingly, Waxess desires to appoint Brightpoint as its exclusive
global master distributor and services provider with respect to the Products to
assist Waxess in the building of its brand and Brightpoint accepts such
appointment, subject to and in accordance with the terms and conditions set
forth in this Agreement.


E.           The Parties recognize the efficiency in managing the worldwide
distribution of Products through a global set of terms and conditions pursuant
to this Agreement while implementing territory-specific terms and conditions to
address territory-specific programs for daily business operations within each
territory through Joinder Agreements to be mutually agreed by the Parties and
executed by one or more of Brightpoint’s Affiliates.
 
 
THEREFORE, in consideration of the mutual covenants and promises and subject to
the terms and conditions of this Agreement, the Parties agree as follows:




ARTICLE 1
DEFINITIONS


When used in this Agreement, the following terms shall have the respective
meanings indicated, such meanings to be applicable to both the singular and
plural forms of the terms defined:


Section 1.01.                                           “Affiliate” means any
person, corporation or other entity: (i) which owns, now or hereafter, directly
or indirectly, fifty percent (50%) or more of any class of the voting stock or
membership interest of a Party or is, now or hereafter, directly or indirectly,
in effective control of such; or (ii) that owns, now or hereafter, directly or
indirectly, fifty percent (50%) or more of any class of the voting stock or
membership interest of which such Party, or a Party described in paragraph (i),
owns, now or hereafter, directly or indirectly, or of which such Party, or a
Party described in paragraph (i), is, now or hereafter, directly or indirectly,
in control.


 
1

--------------------------------------------------------------------------------

 
Section 1.02.                                           “Agreement” means this
Agreement, and the Exhibits, together with all amendments thereto.


Section 1.03.                                           “Confidential
Information” means the information described in Section 7.01.


Section 1.04.                                           “Coop Fund” has the
meaning given in Section 3.20.


Section 1.05.                                           “Defect Notice” means a
written notice of an Epidemic Failure provided by Brightpoint to Waxess pursuant
to Section 3.24.


Section 1.06.                                           “Delivery Date” means
the date by which Brightpoint desires Products to be delivered pursuant to a
Purchase Order, as set forth in Section 3.05.


Section 1.07.                                           “Destination” means the
facilities designated by Brightpoint in a Purchase Order.


Section 1.08.                                           “Epidemic Failure” has
the meaning given in Section 3.24.


Section 1.9.                                             “EULA” has the meaning
given in Section 2.05.


Section 1.10.                                           “Exhibit” means any
exhibit attached to this Agreement.


Section 1.11.                                           “Indemnified Parties”
has the meaning given in Section 5.01.


Section 1.12.                                           “Initial Term” has the
meaning given in Section 6.01.


Section 1.13.                                           “Joinder Agreement”
means an agreement by which a Brightpoint Affiliate agrees to join this
Agreement, a template for which is attached hereto as Exhibit A.  Except as
expressly set forth in a Joinder Agreement, the relationship between the
Brightpoint Affiliate and Waxess shall be governed by the terms and conditions
set forth in this Agreement.


Section 1.14.                                           “Notice” has the meaning
given in Section 7.09.


Section 1.15.                                           “Products” means
wireless or radio-enabled telecommunication devices, spare telephone handsets,
PDAs, navigation devices or the like and related accessories manufactured by or
on behalf of Waxess, as well as any Updates to those items that are made
conceivably available.  The Products shall include the entire range of products
made available by Waxess and may include both Waxess branded and non-Waxess
branded products.


Section 1.16.                                           “Proprietary Rights”
means all rights in the Products and Waxess’ Confidential Information,
including, but not limited to, patents, patent applications, copyrights,
authors’ rights, Trademarks, trade names, know-how and trade secrets,
irrespective of whether such rights arise under U.S. or international
intellectual property, unfair competition or trade secrets law or registered or
not.


Section 1.17.                                           “Purchase Order” means a
written purchase order, or an electronic copy of a written purchase order issued
by Brightpoint to Waxess for the purchase of Products pursuant to this
Agreement.


Section 1.18.                                           “Services” means those
services to be provided by Brightpoint or any of its Affiliates pursuant to a
Joinder Agreement.


Section 1.19.    “SKU” or “Stock Keeping Unit” means the identifier mutually
agreed by the Parties and used to permit a systematic tracking of Products
shipped to Brightpoint Affiliates.
 
Section 1.20.                                           “Specifications” means
those specifications for the Products published by Waxess.


 
2

--------------------------------------------------------------------------------

 
Section 1.21.                                           “Total Return Cost” has
the meaning given in Section 3.28.


Section 1.22.                                           “Trademark” means any
trademark, logo, service mark or other commercial designation, whether or not
registered, used to represent or describe the Products of Waxess, as set forth
in Exhibit B.


Section 1.23.                                           “Updates” means new
versions, including maintenance releases, and localizations and translations
thereof, of a Product that contain bug fixes, error corrections and minor
enhancements, but not containing major enhancements or significant new
functionality, as determined in Waxess’ sole reasonable discretion, and any
related documentation.


Section 1.24.                                           “Upgrades” means new
versions of a Product that contain major enhancements and significant new
functionality, including localizations and translations thereof, as determined
in Waxess’ sole reasonable discretion, and any related documentation.




ARTICLE 2
APPOINTMENT


Section 2.01.                                           Appointment.  Waxess
hereby appoints Brightpoint as its sole global master distributor and service
provider with respect to the Products and authorizes Brightpoint to identify
itself as the same.  The authorized territories shall be as mutually agreed upon
in Joinder Agreements, which shall incorporate this Agreement by
reference.  Each Joinder Agreement shall specify the territory and set forth the
nature of the relationship between the applicable Brightpoint Affiliate and
Waxess and specify whether such relationship is to provide distribution and/or
Services.  A standard template Joinder Agreement is attached to this Agreement
as Exhibit A.  This template shall serve as the basis for each Joinder
Agreement. At a minimum, each Joinder Agreement shall contain the terms and
conditions specified in Sections 3.01 and 4.02.  In the event of a conflict
between this Agreement and a Joinder Agreement, the provisions of the Joinder
Agreement shall control as to the subject matter of the Joinder Agreement.


Section 2.02.          Exclusivity.  a.  Nature of Appointment.  The exclusive
or non-exclusive nature of the appointment shall be established on a
territory-by-territory basis through the Joinder Agreements.  In those
territories in which Brightpoint shall serve as the exclusive distributor and
services provider with respect to the Products, Waxess shall not appoint any
other distributors or service providers, as applicable, during the term of this
Agreement. b.  Right of First Refusal.  Before Waxess may appoint any other
party to provide distribution or logistics services in a new territory,
Brightpoint and its Affiliates shall have a right of first refusal to such
appointment (the “Right of First Refusal”).  Waxess shall deliver to Brightpoint
a Notice: (i) stating Waxess’ intention to initiate activity in or into a
territory; (ii) setting forth the material terms of the business, and (iii)
offering the appointment as the exclusive distributor and services provider to
Brightpoint and/or its Affiliates.  c.  Exercise of Right of First Refusal.  At
any time within thirty (30) days after receipt of the Notice, Brightpoint or its
designated Affiliate may, by giving written notice to Waxess, elect to accept or
reject the proposed appointment.  In the event Brightpoint or its designated
Affiliate fails to accept or reject the proposed appointment within thirty (30)
days after receipt of the Notice, the proposed appointment shall be deemed
rejected.  d.  Non-exclusive Territories.  In territories in which the
appointment shall be on a non-exclusive basis, Waxess may directly sell, or
solicit sales of, or appoint other distributors to sell, or solicit sales of, or
appoint other service providers to provide services with respect to some or all
of the Products in such territory.


Section 2.03.            Business Plan and Support Teams. The Parties agree to
use commercially reasonable efforts to develop a mutually agreed upon business
plan on a territory-by-territory basis on or before October 31, 2010 and to meet
on a quarterly basis to review the progress towards achieving mutually agreed
targets. The Parties shall mutually agree upon the constituency of the Parties’
respective support teams to be managed by the designated key account directors.
The purpose of the support teams shall be to develop and adjust the business
plan as necessary in order to achieve the Parties’ mutual goals of expanding the
distribution of the Products on a global basis. Each Brightpoint Affiliate and
Waxess shall develop and mutually agree upon a plan for the respective roles,
investments, service levels, duration, designation of channels and exclusivity
and general relationship of the Parties with the end goal of maximizing each
Party’s benefits. Waxess shall provide each Brightpoint Affiliate with a six (6)
to twelve (12) month product roadmap on a semi-annual basis. The public release
and dispersion of the product roadmap shall be mutually agreed upon from time to
time by the Parties. Waxess will also provide each Brightpoint Affiliate with a
technical interface and such tools and licenses as reasonably necessary to
enable them to perform their obligations and achieve the mutual goals of the
Parties to maximize distribution of the Products on a global basis.
 
Section 2.04.                                           Relationship of
Parties.  Nothing contained in this Agreement shall be deemed to create any
partnership or joint venture relationship between the Parties.  Brightpoint and
the Brightpoint Affiliates shall be independent contractors and shall not act as
the legal representatives or agents of Waxess for any purpose and shall have no
right or authority (except as expressly provided in this Agreement) to incur,
assume or create in writing or otherwise, any obligations over Waxess or its
employees, unless otherwise written in this Agreement.


 
3

--------------------------------------------------------------------------------

 
Section 2.05.                                           Proprietary Rights.  The
Parties acknowledge and agree that Waxess and its licensors own all of the
Proprietary Rights.  The use by Brightpoint or any of the Brightpoint Affiliates
of the Proprietary Rights is authorized only for the purposes herein set forth
and upon termination of this Agreement, for any reason, such authorization will
cease.  Except as otherwise authorized pursuant to this Agreement for purposes
of customizing and configuring Products, Brightpoint and the Brightpoint
Affiliates shall not, and shall not authorize their customers to, remove Waxess’
or Waxess’ licensors’ then-current End User License Agreement(s) (“EULA”), if
any, that accompanies the Products.  Brightpoint and the Brightpoint Affiliates
shall not adapt, reproduce, enhance, translate, reverse engineer, decompile,
disassemble or otherwise modify the Product software or any portion
thereof.  Regarding the Trademarks of third parties from whom Waxess licensed
the Product software, (a) Brightpoint and the Brightpoint Affiliates shall not
use or display them in any of its printed materials or packaging without Waxess’
or the applicable third Party’s prior written consent, use any trade name
confusingly similar to them or undertake any action that will interfere with or
diminish the right, title or interest of those third parties in them; (b)
Brightpoint acknowledges that any use of them by Brightpoint or the Brightpoint
Affiliates will not directly or indirectly create in Brightpoint or the
Brightpoint Affiliates any right, title or interest in them except for the
licenses granted herein; and (c) Brightpoint and the Brightpoint Affiliates
shall sign any logo license agreement, if any, required by logo
owners.  Brightpoint and the Brightpoint Affiliates are not authorized or
granted to change, have changed, modify, have modified, and take any action that
alter the form, fit, look, contents of the Product and the Product
software.  Waxess shall use its best efforts to police and prosecute third
parties that infringe the Proprietary Rights (e.g., unauthorized use of
Trademarks, domain names, etc.).




ARTICLE 3
TERMS OF PURCHASE AND SALE OF PRODUCTS


Section 3.01.                                           Appointment of
Brightpoint Affiliates and Purchases of Product.  Brightpoint Affiliates shall
be appointed as authorized distributors in mutually agreed territories and
authorized to purchase Products on the terms and conditions set forth in this
Agreement and the Joinder Agreements.  Each Joinder Agreement establishing a
Brightpoint Affiliate as an authorized distributor of the Products shall contain
the following minimum terms and conditions:  (i) a description of the authorized
territory; (ii) whether the appointment is excusive or non-exclusive in nature;
(iii) the payment terms and currency in which payments must be made; (iv)
territory-specific sales incentives; (v) a list of anticipated target accounts
for such territory; and (vi) the minimum terms and conditions for Services set
forth in Section 4.02.


Section 3.02.                                           New Products and
Upgrades; End-of-Life.  If Waxess now or hereafter commercially manufactures or
distributes, or proposes to commercially manufacture or distribute, any product
which is utilized in wireless communications, other than the Products, or any
Upgrades to the Products, Waxess agrees to, as soon as reasonably possible,
notify Brightpoint and the Brightpoint Affiliates of that fact and of
informational details concerning that product or that Upgrade. For the avoidance
of doubt, Waxess will not be required to disclose or inform any product utilized
in wireless communications or any updates to the Products developed or
manufactured for specific customers.  Brightpoint and the Brightpoint Affiliates
may request from Waxess distribution rights for that Product or that Upgrade in
the Territory, or any portion thereof, and if so requested, Waxess shall, with
respect to any such other Products or Upgrades that are generally commercially
available from Waxess, grant such distribution rights to Brightpoint and the
Brightpoint Affiliates on terms and conditions no less favorable than those
provided in this Agreement.  Waxess may first make that offer in writing to
Brightpoint and the Brightpoint Affiliates on terms and conditions which shall
be specified fully in that offer.  That offer shall contain a full description
of the subject product or Upgrade and its specifications and pricing.  Waxess’
ability to sell or to offer the Product or Upgrade to another Party for
distribution in the Territory shall not be conditioned on Brightpoint’s or the
Brightpoint Affiliates’ acceptance or rejection of such an offer to distribute
the Products or Upgrade.  Brightpoint and the Brightpoint Affiliates may
request, and Waxess shall promptly provide further information concerning the
Product, the Upgrade, or the offer.  Waxess’ ability to offer the Product or
Upgrade to another Party for distribution in a territory shall not be
conditioned on Brightpoint’s or the Brightpoint Affiliates’ acceptance or
rejection of such an offer to distribute the Products or Upgrade.  If Waxess
desires to make a better offer to another distributor or reseller, Waxess shall
make such better offer to Brightpoint and the Brightpoint Affiliates in
accordance with the procedure set forth above.  When Waxess discontinues a
Product, Waxess shall use its best efforts to provide Brightpoint and the
Brightpoint Affiliates with at least sixty (60) days prior written notice and
afford Brightpoint and the Brightpoint Affiliates the opportunity and time to
place final Purchase Orders.  Waxess shall continue to support discontinued
Products under the same conditions for a minimum of three (3) years after the
date of the last delivery of such Products to Brightpoint and the Brightpoint
Affiliates.


 
4

--------------------------------------------------------------------------------

 
Section 3.03                                           Forecast of
Demand.  Brightpoint may, but shall not have the obligation to, purchase from
time to time Products from Waxess except as set forth in a proper Purchase Order
that has been accepted by Waxess pursuant to the terms and conditions of this
Agreement.  The Parties agree to develop and mutually agree to a reasonable
non-binding, rolling twelve (12) month Product forecast, indicating, on a
month-by-month basis, the quantities of each type of Product Brightpoint expects
to purchase and the desired date by which the Products are to be delivered to
the Destination (the “Product Forecast”); provided, however, that the Parties
shall have no liability for failing to develop and mutually agree on such
Product Forecasts.  The Parties shall use commercially reasonable efforts to
ensure that the Product Forecasts accurately represent Brightpoint’s reasonable
Product needs.  Product Forecasts shall not be considered firm orders unless
followed by a specific Purchase Order from Brightpoint.


Section 3.04.                                           Purchases for
Resale.  All Products purchased by Brightpoint shall be purchased solely for
commercial resale, excepting those Products reasonably required by Brightpoint
for advertising and demonstration purposes in the quantities mutually agreed by
the Parties.


Section 3.05.                                           Order
Procedure.    Brightpoint and/or its Affiliates will issue a firm Purchase Order
for their initial purchases of Products with a 120 day lead time.  Thereafter,
Brightpoint shall submit to Waxess Purchase Orders for the Products at least
forty-five (45) days prior to the specified desired date by which the Products
are to be delivered to the Destination (the “Delivery Date”).  However, Waxess
shall use commercially reasonable efforts to reduce the lead time to thirty (30)
days or less and the Parties agree to discuss Waxess’ progress in this regard on
a quarterly basis.  Each Purchase Order Brightpoint issues to Waxess under this
Agreement shall be in writing, identify that it is a Purchase Order and shall
further set forth the delivery date or dates and the description and quantity
and Destination of Products which are to be delivered on each of such
dates.  The individual contracts for the sale of Products formed by the Purchase
Orders shall automatically incorporate, to the extent applicable, the terms and
conditions of this Agreement.


Section 3.06.                                           Issuance and Acceptance
of Purchase Orders.  Waxess shall notify Brightpoint of its acceptance or
rejection of a Purchase Order within five (5) business days after Waxess’
receipt of the Purchase Order.  In the event Waxess fails to accept or reject a
Purchase Order within five (5) business days, such Purchase Order shall be
deemed accepted.  Waxess shall accept all Purchase Orders that comply with the
terms of this Agreement and are consistent with Brightpoint’s Product Forecasts,
such forecasts having been mutually reasonably agreed between Waxess and
Brightpoint pursuant to Section3.03.  Notice of acceptance shall include
confirmation of requested quantities, dates and prices, consistent with the
terms of this Agreement. Waxess shall use commercially reasonable efforts to
accommodate any changes to previously accepted Purchase Orders.


Section 3.07                                           Shipment Plan.  Waxess
shall provide an updated shipment plan on a weekly basis to each Brightpoint
Affiliate detailing planned, effectuated, and ongoing shipments. The shipment
plan shall be updated immediately when changes occur. Waxess shall have no less
than one (1) business day prior to delivery to notify the Brightpoint Affiliates
of all incoming deliveries.


Section 3.08.                                           Cancellation of
Orders.  Brightpoint Affiliates may cancel any Purchase Order at any time prior
to the thirty (30) days before the specified delivery date.  All cancellations
of Purchase Orders by a Brightpoint Affiliate shall be in writing, or if not
initially in writing, shall be confirmed in writing.  If a Brightpoint Affiliate
cancels a Purchase Order that has been accepted by Waxess in accordance with the
preceding sentence, the Brightpoint Affiliate shall reimburse Waxess for any
actual and reasonable expenses incident to such Purchase Order incurred by
Waxess prior to the time it was informed of the cancellation.


Section 3.09.                                           Delays.  Except for a
delay caused by an event of force majeure pursuant to Section 7.02, if any
delivery is delayed after the confirmed delivery date, (a) the Brightpoint
Affiliate shall still accept delivery of the overdue Products and the
Brightpoint Affiliate shall be entitled to receive delay interest at 0.1 percent
(0.1%) per day commencing on the tenth (10th) day from the confirmed delivery
date, provided that Waxess’ total liability under this Section 3.09 shall not
exceed two percent (2%).  However, the Brightpoint Affiliate shall be entitled
to cancel the delayed shipment if such delay exceeds twenty-one (21) days.


With respect to campaign orders, specifically labeled as such and confirmed by
Waxess with a confirmed firm delivery date, the Brightpoint Affiliate shall
still accept delivery of the overdue Products and the Brightpoint Affiliate
shall be entitled to received delay interest at 0.3 percent (0.3%) per day
commencing on the third (3rd) day from the confirmed delivery date, provided
that Waxess’ total liability under this Section 3.09 shall not exceed ten
percent (10%).  However, the Brightpoint Affiliate shall be entitled to cancel
the delayed shipment if such delay exceeds seven (7) days, unless otherwise
stated in Purchase Order.


 
5

--------------------------------------------------------------------------------

 
Section 3.10.                                           Purchase Price.  The
prices for the Products, together with any discounts applicable thereto shall be
mutually agreed between Waxess and the applicable Brightpoint Affiliate.  Except
as otherwise expressly set forth in a Joinder Agreement, all prices shall be
quoted for DDP (INCOTERMS 2000) the Destination delivery terms.  The currency in
which the prices must be paid shall be set forth in each Joinder Agreement.  The
Parties acknowledge and agree that the prices may vary from territory to
territory.  Waxess may adopt suggested retail prices or “SRPs” in each
territory.  Brightpoint and the Brightpoint Affiliates shall be entitled to
receive “Most Favored Nations” pricing from Waxess in each territory.  “Most
Favored Nations” pricing is defined as the most favorable price, including all
discounts, rebates, cooperative advertising programs or other similar sales and
marketing programs, quoted to any purchaser of the same Products.


Section 3.11.                                           Price
Reductions.  Waxess reserves the right, in its sole discretion, to reduce the
prices applicable to the Products.  Waxess shall give written notice to the
Brightpoint Affiliates of any price change at least ten (10) days prior to the
effective date thereof.  Notwithstanding the foregoing, on the effective date of
any price reduction, any Products not yet received by a Brightpoint Affiliate,
any Products received by such Brightpoint Affiliate within sixty (60) days prior
to the effective date of such price reduction, or any Products existing in such
Brightpoint Affiliate’s inventory shall receive the benefit of the new price and
Waxess shall issue to such Brightpoint Affiliate a credit to its account to
reflect such price reduction.  The Brightpoint Affiliates may use these credits
at anytime, and from time to time, in their sole and absolute discretion.


Section 3.12.                                           Packing.  Waxess shall,
at its expense, pack all Products in accordance with Waxess’ standard packing
procedure, which shall be suitable to permit shipment of the Products to the
Destination without damage; provided, however, that if a Brightpoint Affiliate
requests a modification of those procedures, such request shall be sent to
Waxess for further approval. In the event that such modification is approved,
Waxess shall make a reasonable effort to make the requested modification and the
Brightpoint Affiliate shall bear any reasonable expenses incurred by Waxess in
complying with such modified procedures which are in excess of the expenses
which Waxess would have incurred in following its standard procedures.


Section 3.13.                                           Delivery; Title and Risk
of Loss.  Except as otherwise expressly set forth in a Joinder Agreement, all
deliveries of Products sold by Waxess to Brightpoint Affiliates shall be made
DDP (Incoterms 2000) the Destination, and title to and risk of loss of Products
shall pass from Waxess to the Brightpoint Affiliate at the Destination.  Waxess
agrees to comply with the Brightpoint Affiliates’ written inbound shipping
specifications in a reasonable time frame prior to the delivery.


Section 3.14.                                           Inspection and
Acceptance.  Promptly upon the receipt of a shipment of Products, Brightpoint
Affiliates shall inspect the shipment for patently visible shortages, defects,
damage or nonconformance with Purchase Order specifications.  Within ten
(10) business days of receipt of shipments, the Brightpoint Affiliates shall
notify Waxess in writing of any patently visible shortages, defects, damage or
nonconformance with Purchase Order specifications that existed at the time of
delivery.  Waxess shall acknowledge receipt of such notices within two (2)
business days.  The Brightpoint Affiliates shall quarantine the Products in
question for a period not to exceed two (2) weeks.  Within the two (2) week
period, Waxess shall present a plan for recovery and remedy of the issues.  If
Waxess fails to provide a reasonable recovery and remedy plan within the two (2)
week quarantine period, the Brightpoint Affiliates may return the Products at
Waxess’ sole cost and expense for credit.  Waxess shall ensure that the recovery
and remedy plan is completed and deliver to the Brightpoint Affiliates within
thirty (30) days a quantity of conforming Products to replace any that were in
short supply, defective, damaged or not conforming with Purchase Order
specifications at the time of delivery unless the Parties mutually agree that
the conforming Products may be delivered as part of the next scheduled
delivery.  Notwithstanding the foregoing, nothing herein shall be deemed to
relieve Waxess of any of its obligations in respect of warranty, epidemic
failure, critical issues or after sales service.


Section 3.15.                                           Payment.  Upon delivery
and acceptance of Products, Waxess may submit to the Brightpoint Affiliate that
placed the Purchase Order its written invoice for those Products, which shall
automatically incorporate, to the extent applicable, the terms and conditions of
this Agreement and the applicable Joinder Agreement.  Any terms or conditions
inconsistent with the terms and conditions set forth in this Agreement or the
applicable Joinder Agreement shall be considered null and void and of no force
or effect.  Except as may otherwise be provided in a Joinder Agreement, each of
the Brightpoint Affiliates shall pay each proper invoice within thirty (30) days
after its receipt of that invoice.  Payment shall be made in currency specified
in the applicable Joinder Agreement and sent to Waxess or wired to a bank
account pursuant to written instructions provided by Waxess to the Brightpoint
Affiliate.  Payment received by Waxess after the mutually agreed payment date
shall bear interest at a rate of one and one-half percent (1½%) per month.


Section 3.16.                                            Reporting.  Brightpoint
agrees to provide Waxess reports detailing weekly Product sales containing such
data, in a format and in such frequency as the Parties may mutually agree in
writing from time to time.  The Parties agree to work together in an effort to
integrate their respective systems in order to enhance transparencies and create
efficiencies.


 
6

--------------------------------------------------------------------------------

 
Section 3.17.                                           Testing and
Certification.   The Parties agree and understand that mutual co-operation and
on-going contact and input of resources are necessary to ensure a high level of
technical compliance and certification to meet market needs and operator
requirements. Hence each Party shall comply with the requirements and processes
as the Parties may mutually agree in writing.  All requirements must be
fulfilled by Waxess on a timely basis and in accordance with the mutually agreed
specifications and processes.  If Waxess fails to comply with such requirements,
Brightpoint and the Brightpoint Affiliates may not be able to properly release
the Products.  In such cases, Brightpoint and the Brightpoint Affiliates reserve
the right to delay, reduce or cancel any related Purchase Orders or
deliveries.  The Parties agree that Waxess shall bear the cost of any testing
required by applicable law to certify devices for sale in a territory.
 
Section 3.18.                                           Customization and
Configuration.  Brightpoint and the Brightpoint Affiliates shall be entitled to
and are hereby authorized to configure and customize all Products and to make
use of any tools Waxess makes available or authorized in that process for the
benefit of end customers.  Waxess authorizes Brightpoint and Brightpoint
Affiliates to configure and customize Products in accordance with agreements
with material customers such as operators, and that time is of the essence in
providing these services.  Accordingly, Waxess shall actively co-operate with
Brightpoint and Brightpoint Affiliates in all respects so as to facilitate
customization of Products and provide Brightpoint and Brightpoint Affiliates
with such information, responses, solutions, approvals and documentation as is
reasonably required to meet the customers’ needs. Additionally, Waxess shall
support Brightpoint and Brightpoint Affiliates with software tools, other tools,
necessary information and such dedicated resources as are necessary for them to
perform any upgrades, updates, customization, configuration, or similar actions
to enable Brightpoint and the Brightpoint Affiliates to fulfill customers’
requirements and needs in a timely manner.  Brightpoint and the Brightpoint
Affiliates shall safe keep such tools and information in accordance with the
mutually agreed terms and conditions.
 
Section 3.19.                                           Training. From time to
time Waxess shall provide Brightpoint and the Brightpoint Affiliates adequate
training to enable Brightpoint and the Brightpoint Affiliates to effectively
market, distribute and sell the Products.  Such training shall be conducted at
the locations as the Parties may mutually agree.
 
Section 3.20.                                           Advertising and
Marketing.  Waxess shall establish a fund (the “Coop Fund”) for Brightpoint’s
advertising, marketing, and promotional activities in connection with its
efforts to sell the Products in accordance with the terms below:
 
(a)           Waxess shall place into the Coop Fund, on a monthly basis, an
amount equal to two percent (2%) of actual payments for the Products under this
Agreement received by Waxess in the preceding calendar month.  Accessory
purchases will not count towards Coop Fund accrual.


(b)           Brightpoint shall submit a promotion and marketing plan at least
one (1) month prior to the implementation thereof and such plan shall be
approved by Waxess in writing.


(c)           The Coop Fund can only be used on the items and for the purpose
set forth in the foregoing plan approved by Waxess.


(d)           The Coop Fund will be paid to the Brightpoint Affiliates within
forty-five (45) days after the end of each quarter along with a statement
setting forth the balance remaining in the Coop Fund as of such time.   At all
times during the term of the relationship created by this Agreement and any
extension thereof, Brightpoint and the Brightpoint Affiliates shall have a
worldwide and royalty-free license and be entitled to use the Trademarks in all
advertisements and other reasonable activities conducted by them to promote the
sale of the Products in accordance with Trademark guidelines of
Waxess.  Brightpoint and/or the applicable Brightpoint Affiliates shall submit
examples of all proposed advertisements and other promotional materials for the
Products to Waxess for inspection and Brightpoint and the Brightpoint Affiliates
shall not use any such advertisements or promotional materials without Waxess’
written consent, which shall not be unreasonably withheld or delayed.  For
promotional materials, Brightpoint and the Brightpoint Affiliates shall use
approved branded materials provided by Waxess.  At no time during or after the
term of this Agreement will Brightpoint or the Brightpoint Affiliates challenge
or assist others to challenge the Trademarks or the registration thereof, or
attempt to register any trademarks, marks or trade names confusingly similar to
those of Waxess.  Brightpoint and the Brightpoint Affiliates will not remove any
copyright or other proprietary notices incorporated on or in the Products by
Waxess.  Upon termination of this Agreement for any reason, except for the sole
purpose of selling any Products remaining in Brightpoint’s or the Brightpoint
Affiliates’ inventory, Brightpoint and the Brightpoint Affiliates shall
immediately cease all use of the Trademarks.


(e)           Waxess agrees to provide, at no charge, (i) an appropriate supply
of non-working display units (dummy units) for each SKU of Products per
Brightpoint Affiliate delivery location to successfully launch a SKU; (ii) an
appropriate quantity of each new SKU per Brightpoint Affiliate delivery location
to be used as marketing samples for customers; and (iii) an appropriate quantity
of each new SKU per Brightpoint delivery location to be used as test samples for
customers.  Brightpoint has the option to purchase additional test units at a
discount of fifty percent (50%) from the then current price to the Brightpoint
Affiliate for such SKU.  New SKUs provided to the Brightpoint Affiliates for
testing purposes shall be provided with software on such Products that is
substantially in final form and capable of being tested.


Notwithstanding the foregoing, the Parties agree that the foregoing terms might
be modified for a particular territory or Brightpoint Affiliate by express
alternative terms set forth in a Joinder Agreement.


 
7

--------------------------------------------------------------------------------

 
Section 3.21.                                           Warranty.  Waxess shall
honor the terms of Waxess’ warranty, a copy of which is attached hereto as
Exhibit C.  Waxess represents and warrants with respect to each Product, and its
accompanying labeling, packaging, and instructions for use, sold to Brightpoint
or Brightpoint Affiliates: (i) that such Product, at the time of delivery, is
new; (ii) Waxess holds all right, title and interest in the Product and the
Product is free and clear of all liens, security interests, encumbrances,
burdens and other claims; (iii) that such Product is free from any defects in
design, workmanship or materials for a period written in end user warranty
attached here to as Exhibit C; (iv) the Product conforms to all of the
Specifications and shall perform in the manner described in the Specifications
and in the manner for which it was designed; (v) the Product complies with all
applicable laws, regulations, rules, ordinances, orders and the like and meets
all required statutory, governmental, judicial, regulatory and industry
standards, requirements and orders, including maximum RF emission and SAR levels
and labeling or warning requirements, whether national, Federal, state, local or
otherwise, and Waxess has on-going quality control processes; and (vi) the
Product and all intellectual property rights embodied or contained therein,
including Waxess’ marks shall not infringe any trade secret, patent, copyright,
trademark, tradename, trade dress,  or other similar proprietary right.


Section 3.22.                                           Health and Safety
Laws. Waxess hereby represents and warrants that each Product as well as any
component thereof or any warning label with respect thereto shall comply with
all applicable laws, regulations, rules, ordinances and orders and meet all
required statutory, governmental, judicial, regulatory and industry standards,
requirements and orders in the territories relating to health and safety,
including, without limitation, to the extent applicable, any regulations
concerning the handling and labeling of electronic equipment and use and
disposal thereof by end-users set forth by the European Parliament pursuant to
directive 2002/96/EC.


Section 3.23.                                           Replacement of Defective
Products.  Brightpoint and the Brightpoint Affiliates shall, on behalf of
Waxess, replace all Products that are or become defective within the terms of
the warranty set forth in Exhibit C with service units and Waxess shall promptly
replace such defective items returned.  


Section 3.24.                                           Epidemic Failure.    In
the event Brightpoint or any Brightpoint Affiliate discovers that three percent
(3%) or more of a given SKU of Products delivered to it fail to operate in
compliance with applicable Specifications as a result of the same root cause or
five percent (5%) or more of a given SKU of Products delivered to it fail to
operate in compliance with applicable Specifications for any reason as a result
of defective design, parts or workmanship (“Epidemic Failure”), Brightpoint or
the applicable Brightpoint Affiliate may provide Waxess with written notice of
such Epidemic Failure within the first three months from the date they received
such Products, which notice shall contain a description of the nature, extent
and effect of the Epidemic Failure (“Defect Notice”).  Epidemic Failures shall
not include Products with No Fault Found (NFF), Products for which Waxess Can
Not Duplicate (CND) the defect or if the defect was caused by customer
abuse.  Upon receipt of a Defect Notice, Waxess shall have the option to inspect
the Products alleged to be part of the Epidemic Failure at Brightpoint’s or the
Brightpoint Affiliate’s location, or if requested by Waxess within ten (10)
business days of receipt of a Defect Notice, Brightpoint or the Brightpoint
Affiliate shall deliver to Waxess, at Waxess’ expense, a sample of defective
Products in a number specified by Waxess, FOB to the location specified by
Waxess.  Waxess shall complete its investigation and provide an action plan
acceptable to Brightpoint or the Brightpoint Affiliate or issue a valid RMA
number to Brightpoint for the return of all such affected Products to Waxess or
its service providers within twenty (20) business days of its receipt of a
Defect Notice.  Brightpoint or the Brightpoint Affiliate shall ship all affected
Products FOB to the location specified by Waxess.  Brightpoint or the
Brightpoint Affiliate shall be entitled to suspend any outstanding Purchase
Orders impacted by the Epidemic Failure until the Epidemic Failure is remedied. 


Section 3.25.              Software Fixes.  In the event that any Product
delivered to Brightpoint or a Brightpoint Affiliate fails to function in
accordance with Specifications, and such failure is the result of a fault in the
software embedded in or used in association with such Product, Brightpoint or
the Brightpoint Affiliate shall promptly notify Waxess in writing upon becoming
aware of such failure.  Upon notification of such failure, Waxess shall provide
a permanent remedy within thirty (30) calendar days.  If the permanent remedy
does not resolve the failure, then Brightpoint or the Brightpoint Affiliate
shall have the right to return the Product to Waxess for the landed price paid
and the reasonable costs of configuration and customization incurred by
Brightpoint or the Brightpoint Affiliate for the affected Product(s).  Waxess
acknowledges and agrees that time is of the essence and will make all reasonable
efforts to remedy software fixes in a timely manner.


Section 3.26.                                           Product Recalls.  In the
event Products must be recalled as required by authorities for any reason,
Waxess shall indemnify the Indemnified Parties (as defined in Section 5.01) and
bear the costs of any such recalls; provided, however, that Brightpoint and the
Brightpoint Affiliates shall cooperate with Waxess and provide Waxess with
reasonable assistance in determining the possible location of Products.


Section 3.27.                                           Disclaimer of
Warranties.  EXCEPT AS EXPRESSLY WARRANTED IN THIS AGREEMENT, WAXESS HEREBY
DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS, STATUTORY AND IMPLIED, APPLICABLE TO
PRODUCTS, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND ANY WARRANTY THAT ANY PRODUCT IS DELIVERED
FREE OF CLAIMS OF THIRD PARTIES BY WAY OF INFRINGEMENT OR THE LIKE.


 
8

--------------------------------------------------------------------------------

 
Section 3.28.                                           Repurchase of
Inventory.  Upon (i) material breach of this Agreement or a Joinder Agreement by
Waxess for any reason; or (ii) termination of this Agreement or a Joinder
Agreement by Waxess other than as a result of a breach by Brightpoint or a
Brightpoint Affiliate, the Brightpoint Affiliates may at its option ship any and
all Products then existing in the Brightpoint Affiliates’ inventory for
repurchase by Waxess at a price equal to the Product cost and any other costs
incurred to return the Products to Waxess (collectively, the “Total Return
Cost”).




ARTICLE 4
TERMS OF PROVISION OF SERVICES




Section 4.01.  Performance of Services.  During the initial and successive terms
of this Agreement, Brightpoint’s Affiliates shall provide the Services as
described in and for the fees and at the pricing set forth in the applicable
mutually agreed Joinder Agreements.


Section 4.02.                                           Required Terms and
Conditions of Joinder Agreements for the Performance of Services.  Each Joinder
Agreement for the performance of Services by a Brightpoint Affiliate shall
contain the following terms and conditions:  (i) a detailed scope of Services;
(ii) a schedule of the applicable fees and reimbursable costs and expenses
(e.g., collateral materials, packaging materials, tooling, outbound
transportation costs, etc.) associated with the performance of the Services and
the currency in which such amounts must be paid; (iii) the obligation of Waxess
to provide the applicable Brightpoint Affiliate a three (3) calendar month,
month-by-month, rolling forecast of anticipated volumes of Services with respect
to Products, by Product model; (iv) the process for Waxess’ issuance and
Brightpoint’s acceptance of orders for Services; and (v) the process for Waxess’
delivery and Brightpoint’s receipt of Products for the provision of the
Services.


Section 4.03.                                           Credit; Invoicing and
Payment.  a. Credit.   Brightpoint, in its sole and absolute discretion, shall
determine Waxess’ credit rating and credit line.  b. Invoicing to
Waxess.  Brightpoint shall render invoices to Waxess for all Services rendered
and reimbursable costs and expenses upon performance of the
Services.  c.  Payment.  Payment shall be received by the applicable Brightpoint
Affiliate within thirty (30) days of the date of the invoice.  Payment received
by Brightpoint more than thirty (30) days after the date of the invoice shall
bear interest at a rate of one and one-half percent (1½%) per month.  Waxess
acknowledges and agrees that Waxess shall bear all risk of collection from its
customers.


Section 4.04.                                           Title; Risk of
Loss.  Waxess shall retain all right, title and interest in the Products
delivered to the Brightpoint Affiliates for the provision of
Services.  Brightpoint Affiliates shall hold such Products owned by Waxess that
they receive pursuant to a Joinder Agreement for the provision of Services as
bailed property of Waxess and Brightpoint Affiliates shall bear the risk of loss
of such Products until such time as the Brightpoint Affiliates surrender the
Products to the transportation provider for shipment from the Brightpoint
Affiliates’ facilities, whereupon risk of loss of the Products shall
automatically transfer to Waxess.  Brightpoint Affiliates shall segregate in its
inventory system the bailed inventory of Products from those Products they
purchase from Waxess for distribution purposes.


Section 4.05.                                           Products.  Waxess hereby
represents, warrants, covenants and agrees that all Products it delivers or
causes to be delivered to Brightpoint Affiliates for the provision of Services
shall comply with the warranties set forth in Article 3.




ARTICLE 5
LIABILITY


Section 5.01.                                           Indemnity Obligations of
Waxess.  Waxess shall indemnify, defend and hold harmless Brightpoint, its
Affiliates, their respective successors and assigns, and such parties’
respective officers, directors, employees and agents and/or Brightpoint’s
customers (singly, an “Indemnified Party”; collectively, “Indemnified Parties”)
from and against any and all losses, expenses, damages, fees or the like of
whatever nature, which may be incurred by them as a result of any claims or
actions:  (i) for infringement of patents, copyrights, trademarks or similar
proprietary rights that might be brought against the Indemnified Parties in
connection with, or as a consequence of, the sale or use of Products, tools, or
such other materials supplied by Waxess; (ii) for negligence, whether active or
passive, or for product liability of whatever specie, including, without
limitation, claims or actions for strict liability, improper design or breach of
warranty, express or implied, wherever such claims or actions may be asserted
and regardless of where the events on which such claims or actions are based
occurred, and relating to the sale, furnishing or distribution of any Products,
(iii) incurred as a result of, or arising out of, or relating to the Products,
Services or any actions taken by Brightpoint regarding the Products in
accordance with this Agreement or at the request of, and consistent with,
instructions provided by Waxess; or (iv) Waxess’ breach of this
Agreement.  Notwithstanding the foregoing, Waxess shall have no obligation to
indemnify an Indemnified Party to the extent that such losses, expenses or
damages were incurred as a result of (i) modifications or other alterations to
the Products made by such Indemnified Party without Waxess’ authorization or
consent or not in material accordance with the product manual; (ii) the use of
the Products by Brightpoint in combination with hardware or software not
furnished or authorized by Waxess; (iii) Waxess’ incorporation of any special
designs that are not otherwise offered by Waxess at the written request of
Brightpoint; or (iv) negligence or willful misconduct of Brightpoint or its
Affiliates.


 
9

--------------------------------------------------------------------------------

 
Section 5.02.                                           Indemnity Obligations of
Brightpoint.  Brightpoint shall indemnify, defend and hold harmless Waxess from
and against any and all losses, expenses, damages, fees or the like of whatever
nature, which may be incurred by them to the extent resulting from any claims or
actions proximately cause by any: (i) unauthorized representation, warranty or
agreement, express or implied, made by Brightpoint or any of its Affiliates to
any third party regarding the Products, (ii) modifications or other alterations
to the Products made by Brightpoint without Waxess’ authorization or consent or
not in material accordance with the product manual; (iii) use of the Products by
Brightpoint in combination with hardware or software not furnished or authorized
by Waxess; (iv) Waxess’ incorporation of any special designs that are not
otherwise offered by Waxess at the written request of Brightpoint; (v)
negligence and willful misconduct by Brightpoint or any of its Affiliates; or
(vi) Brightpoint’s breach of this Agreement.  Notwithstanding the foregoing,
Brightpoint shall have no obligation to indemnify Waxess to the extent that such
losses, expenses or damages were incurred as a result of causes for which Waxess
must indemnify Brightpoint as set forth in Section 5.01.


Section 5.03.                                           Defense.  The Party
seeking indemnity shall promptly provide the indemnifying Party with notice upon
its receipt or acknowledgement of such claim.  The indemnifying Party, at its
sole expense, shall defend all such claims and actions against the Party seeking
indemnity, whether brought informally or through court or administrative
procedures.  The indemnifying Party shall be given sole control of the
litigation or proceeding and the Party seeking indemnity shall provide
cooperation as reasonably requested by the indemnifying Party.  The Party
seeking indemnity may not admit or settle such litigation or proceeding without
the indemnifying Party’s prior written consent, except in the case the
indemnifying Party breaches its obligations to indemnify, defend and hold
harmless the Party seeking indemnity and shall include, without limitation
thereto, reasonable attorneys’ fees and other costs of defense incurred by the
Indemnified Parties.


Section 5.04.                  Infringement. In addition to the indemnity
obligations set forth above, in the event an infringement claim is made, or is
threatened to be made, Waxess shall provide Brightpoint and the Brightpoint
Affiliates with written notice of such claim, whereupon upon Brightpoint’s
request Waxess may, at its option (x) procure for Brightpoint and the
Brightpoint Affiliates the right to use and sell the Products; (y) replace the
allegedly infringing Product with non-infringing Product of equal or greater
functionality and value; or (z) modify the allegedly infringing Product to make
it non-infringing.  If Waxess determines that neither (x), (y) nor (z) is
commercially reasonable, then Brightpoint, the Brightpoint Affiliates and Waxess
will discuss to determine a commercially reasonable method to resolve such
issue.  If Waxess, Brightpoint and the Brightpoint Affiliates are not able to
determine and mutually agree to a commercially reasonable method to resolve such
issue within thirty (30) days of Waxess’ issuance of a notice, Brightpoint and
the Brightpoint Affiliates may return the affected Products for a refund of the
purchase price for such Products, less any previously granted credits.


Section 5.05.             Limitation.  IN NO EVENT, WHETHER FOR BREACH OF
CONTRACT, WARRANTY, VENDOR’S NEGLIGENCE, STRICT LIABILITY IN TORT, OR OTHERWISE,
SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL,
INDIRECT OR PUNITIVE DAMAGES (INCLUDING LOST REVENUES OR PROFITS) OF ANY KIND
DUE TO ANY CAUSE, REGARDLESS OF WHETHER SUCH PARTY HAS BEEN ADVISED OR IS AWARE
OF THE POSSIBILITY OF SUCH DAMAGES.  EACH PARTY’S LIABILITY TO THE OTHER PARTY
SHALL BE LIMITED TO THE PARTICULAR PRICE OF THE PRODUCTS, FEES FOR SERVICES OR
REIMBURSABLE EXPENSES IN DISPUTE.  NOTWITHSTANDING ANYTHING STATED OR SUGGESTED
HEREIN TO THE CONTRARY, THE FOREGOING LIMITATIONS SHALL NOT APPLY WITH RESPECT
TO EITHER PARTY’S INDEMNITY OBLIGATIONS OR FOR BREACHES OF CONFIDENTIALITY. The
obligations of Brightpoint and the Brightpoint Affiliates shall be the several,
but not the joint and several, obligations of such Parties.




ARTICLE 6
TERM AND TERMINATION


Section 6.01.                                           Term.  This Agreement
shall be effective for an initial term of three (3) calendar years from the
Effective Date (“Initial Term”).  The term of the Agreement and each Joinder
Agreement shall automatically renew for successive periods of one (1) year
unless either Party provides the other Party with written notice of its
intention not to renew the Agreement or the applicable Joinder Agreement at
least ninety (90) days prior to the expiration of the then current term.


Section 6.02.                                           Termination.


(a)           Either Party may terminate this Agreement or any given Joinder
Agreement at any time following its Initial Term, without cause, by mailing
written notice of such termination to the other Party not less than ninety (90)
days prior to the effective date of such termination.


 
10

--------------------------------------------------------------------------------

 
(b)           Either Party may terminate this Agreement, effective upon the
delivery of written notice of such termination to the other Party, if: (i) the
other Party becomes insolvent, is generally not paying its debts as such debts
become due, makes an assignment for the benefit of creditors, is the subject of
any voluntary or involuntary case commenced under the federal bankruptcy laws,
as now constituted or hereafter amended (which, in the case of involuntary
bankruptcy, is not dismissed within sixty (60) days), or of any other proceeding
under other applicable laws of any jurisdiction regarding bankruptcy,
insolvency, reorganization, adjustment of debt or other forms of relief for
debtors, has a receiver, trustee, liquidator, assignee, custodian or similar
official appointed for it or for any substantial part of its property, or is the
subject of any dissolution or liquidation proceeding; or (ii) there is a
continued and material breach by the other Party of any of the terms and
conditions of this Agreement, provided that the Party not at fault has given the
other Party thirty (30) days prior written notice of such breach, such other
Party has not remedied the breach and it is possible for the defaulting Party to
take such remedial action.


(c)           Either Party may terminate this Agreement or a given Joinder
Agreement as set forth in Section 7.02 (Force Majeure).


(d)           Prior to the effective termination of this Agreement, all of the
terms and conditions of, and the respective rights and obligations of the
parties to, this Agreement will remain completely valid and enforceable.  These
include, without limitation, Brightpoint’s right to order Products from Waxess
and to have those orders accepted up to such effective date of termination, even
though Waxess’ actions taken with respect to such orders may take place after
termination.


(d)           The failure of either Party to terminate this Agreement or any
extension thereof upon the occurrence of any event described in Section 6.02(b)
or (c) shall not constitute a waiver of such Party’s right to terminate this
Agreement or any extension thereof upon any subsequent occurrence of any of
those events.


Section 6.03.                                           Effect of Termination.


(a)           Upon the expiration or termination of this Agreement or a given
Joinder Agreement or any extension thereof for any reason, the Brightpoint
Affiliate(s) shall promptly: (i) return to Waxess all advertising and
promotional materials, sales aids, written technical materials, engineering,
maintenance and operation manuals, drawings, plans, specifications and all other
documents supplied by Waxess that are not required in the servicing of the
Products purchased by the Brightpoint Affiliate(s) prior to the termination or
expiration date; and (ii) desist from advertising and holding itself out as an
authorized distributor of or service provider with respect to the
Products.  Upon the expiration or termination of this Agreement or any extension
thereof for any reason, Waxess shall issue a cash credit to each Brightpoint
Affiliate for any unused credits.


(b)           Following the expiration or termination of this Agreement or any
extension thereof, the Parties shall perform all contracts for sale of Products
executed between them prior to such expiration or termination.


(c)           Notwithstanding anything to the contrary in this Agreement, no
expiration or termination of this Agreement by either Party shall affect any
rights or obligations of either Party: (i) which are vested pursuant to this
Agreement as of the effective date of such expiration or termination (e.g.,
payment obligations); or (ii) with respect to warranties for Products still
under warranty, indemnity obligations or confidentiality obligations.  Any other
provisions that by their sense and context are intended to survive completion of
performance, expiration or termination of this Agreement shall survive.


Section 6.04.                                           Nonexclusive
Remedy.  The right of either Party to terminate is not an exclusive remedy, and
either Party shall be entitled, under appropriate circumstances, alternatively
or cumulatively, to damages for breach of this Agreement, to an order requiring
performance of the obligations of this Agreement, or to any other remedy
available under the laws of any applicable jurisdiction.
 


ARTICLE 7
GENERAL


Section 7.01.                                           Confidential
Information.  In performance of this Agreement, it may be necessary or desirable
for either Party to disclose to the other certain business and/or technical
information which the disclosing Party regards as proprietary or confidential
(the “Confidential Information”).  Each Party shall treat as confidential all
Confidential Information of the other Party and shall not use such Confidential
Information except as may be expressly set forth in a Nondisclosure Agreement
entered into between the Parties, which, if existing, is incorporated herein by
reference, and the effectiveness of which the Parties hereby expressly ratify.


 
11

--------------------------------------------------------------------------------

 
Section 7.02                                           Force Majeure.  Neither
Party shall be liable for any delay or failure to perform hereunder due to
floods, riots, strikes, freight embargoes, epidemics, quarantine restrictions,
severe weathers, acts of God, acts of war, terrorism, acts of public enemies, or
hostilities of any nature, laws or regulations of any government (whether
foreign or domestic, federal, state, county or municipal) or any other similar
cause beyond the reasonable control of the Party affected.  A Party relying on
such an event to excuse its performance hereunder shall immediately notify the
other Party in writing of the nature of that event and the prospects for that
Party’s future performance, if possible, and shall thereafter, while that event
continues, respond promptly and fully in writing to all requests for information
from the other Party relating to that event and those prospects.  If performance
by either Party is delayed more than thirty (30) days due to such event or
series of events and commercially reasonable efforts have not been undertaken
within that time to remedy the situation, the other Party may rescind any
affected orders and terminate applicable Joinder Agreement, effective
immediately, without liability.


Section 7.03                                           Taxes.  Each party shall
pay all applicable fees, custom duties, assessments or taxes which may be
assessed or levied by the government of the applicable territories and any
departments and subdivisions thereof, against such party as a result of the
performance of this Agreement.  Waxess shall pay all license fees, sales, use,
service use, occupation, retailer’s occupation, personal property, duties,
value-added taxes and excise taxes and any other fees, assessments or taxes
(other than those taxes and fees assessed or vendor based on Brightpoint’s gross
or net income) which may be assessed or levied by any national, state or local
government and any departments and subdivision thereof, as a result of the
performance of any of the Services ordered by Waxess.  The prices for Services
are exclusive of any amount for national, federal, state or local excise, sales,
use, personal property, or similar taxes.  If any such taxes are determined to
be applicable to any Services provided, or if Brightpoint is required to pay or
bear the burden of such taxes, the prices for the Services shall be increased by
the amount of such taxes and any interest or penalty thereon, and Waxess shall
pay Brightpoint or the applicable Brightpoint Affiliate the full amount of any
such increase no later than thirty (30) days after receipt of an invoice for
such taxes.


Section 7.04.                                           No Set-off; Rights of
Lenders.  Each Party hereby waives any right it may have at law, in equity,
under contract or otherwise to set-off or exercise any similar remedy against
the other Party, in whole or in part, any sum that may from time to time be
owing by the other Party to it.  Waxess acknowledges and agrees Brightpoint and
the Brightpoint Affiliates have entered or may enter into a financing
transaction with one or more lenders under which all or any portion of their
respective assets, including Products purchased by them under this Agreement,
may be subject to a lien held by such lender(s) in support of such
financing.  Waxess acknowledges and agrees that such lender(s) may have the
right to realize upon and sell, assign or otherwise transfer such assets in
connection with such financing transaction(s) notwithstanding any provisions in
the Agreement or other contracts to the contrary; provided, however, that
nothing herein shall be construed to limit the right of Waxess to seek recourse
for payments owed by Brightpoint or the Brightpoint Affiliates.


Section 7.05.                                           Waivers and Amendments.
The delay or failure by either Party to exercise or enforce any of its rights
under this Agreement shall not constitute or be deemed a waiver of that Party’s
right thereafter to enforce those rights, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  No amendment or waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the Party
against which it is sought to be enforced.


Section 7.06.                                           Severability.  If any
provision of this Agreement is held to be unenforceable, the remaining
provisions shall remain valid and shall be construed in such a manner as to
achieve their original purposes in full compliance with the applicable laws and
regulations.


Section 7.07.                                           Entire
Understanding.  This Agreement and related Joinder Agreements, including their
respective exhibits and attachments, are intended to be the sole and complete
statements of the obligations and rights of the Parties as to all matters
covered by this Agreement and the Joinder Agreements, and supersede all previous
understandings, agreements, negotiations and proposals relating thereto.


Section 7.08.                                           Successors and Assigns;
Assignment.  This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors and permitted
assigns.  Neither Party may assign this Agreement without the prior written
consent of the other Party and any such attempted assignment shall be void and
of no force or effect; provided, however, that either Party may assign or
transfer any or all of its rights or delegate its obligations under this
Agreement to any successor, including, without limitation, any successor firm or
entity in connection with a merger, consolidation, or sale of all or
substantially all of its assets, stock or other equity interests with or to such
firm or entity, or to any other firm or entity capable of performing its
obligations hereunder, at any time or from time to time without prior notice to
the other Party, provided that the assigning Party shall provide the other Party
with written notice as soon as practicable.


 
12

--------------------------------------------------------------------------------

 
Section 7.09.                                           Notices. Any notice and
similar communications concerning this Agreement (“Notice”) shall be in writing,
and shall be either:  (i) delivered in person; (ii) sent to the other Party by
certified mail with return receipt requested; (iii) sent by internationally
recognized overnight courier; or (iv) sent by facsimile, electronically
confirmed.  Notices shall be delivered or sent to the Parties respective
addresses set forth below or at such other address as either Party may hereafter
establish by notice given in the manner prescribed in this paragraph.  A Notice
shall be considered given when delivered.


Notices to Brightpoint shall be addressed to:


Brightpoint, Inc.
7635 Interactive Way, Suite 200
Indianapolis, Indiana 46278
U.S.A.
Attention:  Chief Executive Officer
With copy to:
    Brightpoint, Inc.
    7635 Interactive Way, Suite 200
    Indianapolis, Indiana 46278
    U.S.A.
    Attention:  General Counsel



Notices to Waxess shall be addressed to:


Waxess USA, Inc.
1401 Dove Street
Suite 200
Newport Beach, California 92660
U.S.A.
 
Attention: CEO
Fax No.: 949-825-6578
With copy to:
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York  10006
Attention:  Benjamin Reichel, Esq.



If either Party changes its address during the term hereof, it shall so advise
the other Party in writing and any Notice thereafter required to be given shall
be sent by certified mail to such new address.


Section 7.10.                                           Execution in
Counterparts.  This Agreement and related Joinder Agreements may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.


Section 7.11.                                           Effect of Headings.  The
headings to the Articles, Sections and Exhibits of this Agreement shall not
affect the construction of this Agreement.


Section 7.12.                                           Attorneys’ Fees.  If
either Party commences any action or proceeding against the other Party to
enforce this Agreement, the prevailing Party in such action or proceeding shall
be entitled to recover from the other Party the reasonable attorneys’ fees,
costs and expenses incurred by such prevailing Party in connection with such
action or proceeding and in connection with enforcing any judgment or order
thereby obtained.


Section 7.13.                                           Governing Law; Venue;
Consent to Personal Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.  Any civil
action based upon, arising out of, or in any manner connected with this
Agreement, its breach, or any of the transactions contemplated by this Agreement
shall be commenced in and determined by one of the federal or state courts in
the Borough of Manhattan, New York, New York.  Each Party to this Agreement:
(i) irrevocably and unconditionally consents and submits to the in personam
jurisdiction of such courts in any such action; (ii) consents to service of
process in accordance with the rules governing proceedings in any such court;
and (iii) irrevocably waives and covenants not to assert any objection to the
laying of venue in any such court in any such action.  The proceedings shall be
conducted in English.


 
13

--------------------------------------------------------------------------------

 
Section 7.14.                                           Compliance with Laws;
Noncontravention.  The Parties shall at all times conduct their efforts under
this Agreement in strict accordance with all applicable national, federal, state
and local statutes, laws, regulations, rules, ordinances and judicial or
governmental agency orders (“Laws”) and with the highest commercial standards
and be solely responsible for obtaining their respective permits, licenses,
certificates and the like necessary for them to perform their obligations
arising under this Agreement.  Waxess shall ensure that all Products at all
times comply with all indispensable requirements necessary for sale and use in
the Territory. In particular, Waxess shall ensure that all Products comply with
applicable rules on CE marking in the territories, as well as applicable type
approvals.  Waxess shall complete all processes for obtaining applicable
approvals and making necessary notices to authorities.  Each Party shall bear
its own costs arising out of this process. Waxess shall make copies of
declarations of conformity (DOC) documents and they shall be made available to
Brightpoint and the Brightpoint Affiliates upon launch of each Product or upon
request.


Any approval by Brightpoint or Brightpoint Affiliates of packaging or Products
shall not relieve Waxess of any of its above obligations and shall not be
considered as a waiver by Brightpoint or the Brightpoint Affiliates.


Each party represents and warrants that neither the execution and delivery of
this Agreement by it, nor the consummation by it, of the transactions
contemplated hereby will constitute a violation of, or be in conflict with, or
constitute or create a default under: (i) any agreement or commitment to which
it or any of its Affiliates is a party or by which it, any of its Affiliates or
their respective properties is bound, or to which it, any of its Affiliates or
any of their respective properties is subject; or (ii) any statute or any
judgment, decree, order, regulation, or rule of any court or governmental
authority.
 
This Agreement has been duly executed and delivered by the Company.  This
Agreement constitutes a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.
 


Section 7.15.                                           Press Releases.  Neither
Party shall make any public announcement about this Agreement or the parties’
discussions without the written consent of the other Party, which consent shall
not be unreasonably withheld or delayed.  Notwithstanding the foregoing, either
of the Parties may at any time make announcements which are required by
applicable law, regulatory bodies, or stock exchange or stock association rules,
so long as the Party so required to make the announcement, promptly upon
learning of such requirement, notifies the other Party of such requirement and
discusses with the other Party in good faith the exact wording of any such
announcement.


[SIGNATURE PAGE FOLLOWS]

 
 
14

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
effective as of the Effective Date by their duly authorized representatives on
the dates set forth below.


 
 

    “BRIGHTPOINT”               BRIGHTPOINT, INC.           Date:   By:      
Its:               “WAXESS”               WAXESS USA, INC.           Date: July
23, 2010   By:/s/ Hideyuki Kanakubo       Hideyuki Kanakubo,       President and
Chief Executive officer          

 


 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
FORM OF JOINDER AGREEMENT
 
 

 [brightpoint.jpg]
 
 
 
 
JOINDER AGREEMENT

 

--------------------------------------------------------------------------------



This Joinder Agreement (“Joinder Agreement”) is executed and made effective as
of _______________ (“Effective Date”) by and between [BRIGHTPOINT ENTITY NAME],
a company incorporated in _______________, with its principal place of business
at ____________________ (the “Brightpoint Affiliate”), and Waxess USA Inc., a
California corporation, on behalf of itself and its Affiliates, with offices at
1401 Dove Street, Suite 200, Newport Beach, California 92660 (collectively,
“Waxess”).


RECITALS
 
1.           Waxess has previously entered into that certain Global Master
Distribution and Services Agreement, dated as of __________, 2010, with
Brightpoint, Inc. (“Brightpoint”) (“Master Agreement”), pursuant to which the
Waxess appointed Brightpoint as its sole global master distributor and service
provider;


2.           The Master Agreement provides that Brightpoint’s Affiliates (as
defined in the Master Agreement) may, from time to time, execute and deliver a
Joinder Agreement and thereby become a Party to the Master Agreement; and
 
3.           Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Master Agreement;
 
In consideration of the promises herein contained, and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, and
intending to be legally bound, the undersigned hereby agree as follows:
 
AGREEMENT
 
1.           Extension of Rights and Privileges; Agreement to be Bound.
 
(a)           From and after the Effective Date, Brightpoint Affiliate shall
[(i) be appointed as an authorized distributor and permitted to purchase
Products from Waxess from time to time for distribution to and within
_______________ (the “Affiliate Territory”), upon the terms and subject to the
conditions set forth in the Master Agreement, and (ii) any and all other rights
and benefits to which Brightpoint is entitled under the Master Agreement][be
appointed as Waxess’ provider of the Services as described in detail in Exhibit
A attached hereto.]
 
 
 
 
16

--------------------------------------------------------------------------------

 

 (b)          Brightpoint Affiliate hereby agrees to be subject to and bound by
the terms and conditions of the Master Agreement and be liable with the same
effect asif it had executed the Master Agreement.  Notwithstanding anything
herein or in the Master Agreement to the contrary, any obligations of
Brightpoint Affiliate created under the Master Agreement shall be the several
obligations of Brightpoint Affiliate.
 
(c)           INSERT MINIMUM REQUIRED TERMS AND CONDITIONS AS APPLICABLE
 
2.           Duration.  This Joinder Agreement shall be coterminous with the
Master Agreement, unless it is not renewed by the parties or is terminate
earlier pursuant to the terms of the Master Agreement.
 
3.           Miscellaneous.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto.
 
(b)           This Joinder Agreement, together with the Master Agreement, set
forth the entire agreement and understanding among the parties hereto as to the
subject matter hereof and collectively supersede all prior discussions and
understandings of any and every nature among the parties hereto.  In the event
of a conflict between this Joinder Agreement and the Master Agreement, the
provisions of this Joinder Agreement shall control as to the subject matter set
forth herein.
 
(c)           Any notice and similar communications concerning this Agreement or
the Master Agreement shall be given in accordance with the Master Agreement as
follows:
 
Notices to Brightpoint shall be addressed to:


[Brightpoint Affiliate Name]
[Street Address]
[City, State/Province, Country]
Attention:  Managing Director
With copy to:
    Brightpoint, Inc.
    7635 Interactive Way, Suite 200
    Indianapolis, Indiana 46278
    U.S.A.
    Attention:  General Counsel



Notices to Waxess shall be addressed to:


Waxess USA, Inc.
1401 Dove Street
Suite 200
Newport Beach, California 92660
U.S.A.
 
 
Attention: CEO
Fax No.: 949-825-6578
With copy to:
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York  10006
Attention:  Benjamin Reichel, Esq.



(d)           This Joinder Agreement may be executed in two (2) counterparts,
each of which shall be an original and both of which taken together shall
constitute on and the same agreement.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused its duly authorized
representative to execute and deliver this Agreement as of the Effective Date.
 


 

   “BRIGHTPOINT AFFILIATE”              [BRIGHTPOINT ENTITY NAME]          
Date: _____________________ By:       Its:                        “WAXESS”      
       WAXESS USA, INC.           Date: _____________________ By:       Its:    

 




 
18

--------------------------------------------------------------------------------

 

EXHIBIT “B”
TRADEMARKS






For purposes of this Agreement, each of the following shall constitute a
Trademark:
 
 
 
 
 



Terms of Trademark License


1.  
License

1.1 Scope of License 
(a) “Trademark(s)” means only the trade names or trademarks as specified above.
(b) Subject to the terms and conditions set forth in this Exhibit, Waxess grants
to Brightpoint and its Affiliates (for purposes of this Exhibit, collectively,
“Brightpoint”) a royalty-free, non-exclusive, non-transferable,
non-sublicensable and irrevocable right to use the Trademarks owned or licensed
by Waxess solely in connection with Brightpoint’s sales, distribution, marketing
and/or promotion of the Products in Territory.


1.2 Non-Assignment
(a) Brightpoint acknowledges and agrees that the rights granted to Brightpoint
and obtained by Brightpoint as a result of or in connection with this Exhibit
are license rights only, and nothing contained in this Exhibit constitutes or
shall be construed to be an assignment of any or all of Waxess’ rights in the
Trademark.
(b) Brightpoint shall not assign, sublicense, transfer, or otherwise convey
Brightpoint’s rights or obligations under this Exhibit without Waxess’ prior
written consent. Brightpoint shall indemnify and hold harmless Waxess against
all liability, costs, and expenses, including but not limited to a reasonable
attorneys’ fee, arising out of or in connection with claims relating to its
breach of this Exhibit and any attempted assignment, sublicense, transfer, or
other conveyance of Brightpoint’s rights and obligations hereunder.


1.3 No Modification
This Exhibit does not grant to Brightpoint any right to any changes,
modification or variation of the Trademarks.


2. Waxess’ Control
In order for Waxess to monitor the use of the Trademarks, Brightpoint shall
obtain Waxess’ prior written approval for all uses by Brightpoint of the
Trademarks (including, without limitation, advertisements whether on printed
materials or website which contain or bear the Trademarks), unless such use has
been previously approved by Waxess in exactly the form proposed for use again.


 
19

--------------------------------------------------------------------------------

 
3. Use of the Trademark
3.1 Trademark Format
Waxess retains the right to specify, from time to time, the format in which
Brightpoint shall use and display the Trademark, and Brightpoint shall only use
or display the Trademark in a format approved by Waxess.


3.2 Acknowledgment 
Brightpoint will use the Trademarks in accordance with then-current Corporate
Identity System (“CIS”) guidelines and policies provided by Waxess, if any. The
Trademarks and any additional marks of which Waxess may in the future be the
proprietor will bear the designation TM or the designation R within a circle, as
specified by Waxess, or a designation as otherwise specified by Waxess.


4. Ownership
Brightpoint shall not challenge Waxess’ ownership of or right to use the
Trademarks, the validity of the Trademarks and the name of Waxess. Upon the
expiration or any termination of this Exhibit and the Agreement, all goodwill
acquired by Brightpoint while distributing the Products shall automatically vest
in Waxess without any separate payment of any kind to Brightpoint, and
Brightpoint agrees to take all such actions necessary to effect such vesting.
Brightpoint shall, at the request and expense of Waxess, do such acts or things
as Waxess may reasonably require for the purpose of registering, maintaining,
and enforcing any of the Trademarks in the Territory, including, without
limitation, executing formal registered user agreements and promptly inform
Waxess of any infringement or registration by a third Party of the Trademarks
which Brightpoint becomes aware of; provided, however, that Brightpoint agrees
that only Waxess has the right to register the Trademarks and enjoin any
infringement or registration by a third Party of the Trademarks.


5. No Confusing Marks 
Brightpoint shall not adopt, use, or register any acronym, trademark, trade name
or other marketing name of Waxess or any confusingly similar mark or symbol as
part of Brightpoint’s own name or the name of any of its affiliates or the name
of the products it markets. Brightpoint further agrees that it will not and will
ensure its sales channel not to adopt, use or register any domain name that
contains Waxess or any confusingly similar letters as part of Brightpoint’s own
domain name or the domain name of any of its affiliates. Brightpoint also agrees
that the design of its website will not be confusingly similar to Waxess’
website.


6. Brightpoint’s Duties
Brightpoint shall not at any time, whether during or after the term of the
Agreement, do or cause to be done any act challenging, contesting, impairing,
invalidating, or tending to impair or invalidate any of Waxess’ rights in the
Trademark or any registrations derived from such rights.


7. Waxess’ Rights and Remedies
Waxess has, shall retain, and may exercise, both during the term of the
Agreement and thereafter, all rights and remedies available to Waxess, whether
derived from the Agreement, from statute, or otherwise, as a result of or in
connection with Brightpoint’s breach of this Exhibit, misuse of the Trademark,
or any other use of the Trademark by Brightpoint which is not expressly
permitted by this Exhibit.


8. Termination
(a) This Exhibit will be automatically terminated when the Agreement is
terminated.
(b) This Exhibit and all rights granted hereby, including but not limited to
Brightpoint’s right to use the Trademark, shall automatically terminate without
notice from Waxess if (i) Brightpoint attempts to assign, sub-license, transfer
or otherwise convey, without first obtaining Waxess’ written consent, any of the
rights granted to Brightpoint by or in connection with this Exhibit; (ii)
Brightpoint fails to obtain Waxess’ approval to the use of the Trademark in
accordance with Clause 2 of this Exhibit; (iii) Brightpoint uses the Trademark
in a manner in violation of, or otherwise inconsistent with, the restrictions
imposed by or in connection with Clause 1.2, 1.3, 3, 5, 6 and 7 of this Exhibit;
or (iv) Brightpoint uses the Trademark in a manner not expressly permitted by
this Exhibit.


9. Effect of Termination
All rights granted by this Exhibit, including, without limitation, Brightpoint’s
right to use the Trademark, shall expire or terminate upon termination of this
Exhibit, and upon termination Brightpoint shall immediately cease and desist
from all further use of the Trademark.


 
20

--------------------------------------------------------------------------------

 



EXHIBIT “C”
WARRANTY


Warranty and Service Terms








See attached.
 
 
 
 
21

--------------------------------------------------------------------------------
